DETAILED ACTION
This Office action is in response to the application filed on 03 March 2021.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axmon et al. US 2019/0260462 A1.
As to claim 1, Axmon discloses substantially the invention as claimed, including a terrestrial communication system (Figure 1) comprising:
a terrestrial transmitter (a ground station, [77]); and 
an electronic processor communicatively coupled to the terrestrial transmitter (a base station including a processor Figure 3, [139]-[140], [181]), and configured to
determine a receive frequency of an airborne receiver (determining a carrier frequency used by the airplane (airborne receiver) and used by the ground station, [67], [77], 128], [140], [145]);
determine a transmit frequency of the terrestrial transmitter (determining a carrier frequency used by the airplane (airborne receiver) and used by the ground station, [67], [77], 128], [140], [145]); and
modify a spectrum signature (spectral and temporal resources) of the terrestrial transmitter based on the receive frequency and the transmit frequency (modifying spectral and temporal resources used by the ground station for a beam corresponding to an A2G link between the ground station and the airplane based on the carrier frequency used by the ground station and the airplane (Figures 1, 3, and associated text, [129], [145]).
As to claim 2, Axmon discloses a collision avoidance system (flight tracking circuitry) configured to detect the airborne receiver; and in response to detecting the airborne receiver, transmit a location of the airborne receiver and the receive frequency to the electronic processor (Figures 1, 3, and associated text, [140]-[142]).
As to claim 4, Axmon discloses, an automatic dependent surveillance broadcast (ADSB) system configured to detect the airborne receiver (Figures 1, 3, and associated text, the ground station detects the airplane by detecting DAS-B broadcasts from the airplane, [128]; and in response to detecting the airborne receiver, transmit a location of the airborne receiver and the receive frequency to the electronic processor, (a position of the airplane and the carrier frequency used by airplane are received by the processor, [126]-[129, [142]-[145]).
Claims 14; 15 correspond to the method claims of claims 1; 2, 4; therefore, they are rejected under the same rationale as in claims 1; 2, 4 shown above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Axmon as applied to claim 1, 2 above, and further in view of Huntress US 2002/0067661 A1.
As to claim 3, Axmon does not explicitly disclose, “wherein the collision avoidance system is configured to detect the airborne receiver using acoustics-based aircraft detection”.
Huntress discloses in Abstract that, “wherein the collision avoidance system (Figure 1, Abstract, a remote acoustic detection system detects aircraft) is configured to detect the airborne receiver using acoustics-based aircraft detection”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Huntress’ teachings of a remote acoustic detection system with the teachings of Axmon’s, for the purpose of monitoring acoustic events at the location such as takeoffs and landings and providing the capabilities of classifying the events (Huntress, Abstract).
Claim 5-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon as applied to claim 1 above, and further in view of Copley US patent # 5,367,539.
As to claim 5, Axmon discloses, wherein the electronic processor is further configured to modify the spectrum signature based on the channel type (Figures 1-3, and associated text, the processor determines whether the carrier frequency is re-used by users on the ground (the channel type determined), [144]-[145]); wherein the channel type is one selected from a group consisting of co-channel and adjacent-channel (the transmit resources are modified based on interference due to users on the ground using the same carrier frequency (co-channel) as the A2G link, which is used by the ground station and the airplane, [144]-[146]).
However, Axmon does not explicitly disclose, “compare the receive frequency and the transmit frequency to determine a channel type; and wherein the channel type is one selected from a group consisting of co-channel and adjacent-channel”.
Copley discloses in Figure 10, and associated text that, “a first carrier frequency corresponding to a first pass estimate and a second carrier frequency corresponding to the second pass estimate are compared to determine deviations causing co-channel or adjacent channel interference” (col. 6, line 50 – col. 7, line 14; col. 8, lines 52-58; claim 5).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of a remote acoustic detection system with the teachings of Axmon’s, for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58). 
As to claim 6, Axmon discloses, wherein the electronic processor is further configured to modify the spectrum signature by reducing the transmit frequency when the channel type is co-channel (the processor reduces TX power (reducing the transmit frequency) when interference is caused by users on the ground using the same carrier frequency as the A2G link, [145]-[146], [152], [162]).; and an airborne receiver (the airplane, figure 1, [77]).
However, Axmon does not explicitly disclose, “reducing the transmit frequency below a noise threshold of the receiver”.
Copley discloses in Figure 10, and associated text that, “a signal is reduced to below a threshold 1022 (Fig. 10, noise threshold) to eliminate significantly noise signals caused by co-channel interference (col. 7, lines 30-40; col. 8, lines 52-58). (col. 7, lines 30-40; col. 8, lines 52-58).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of a noise threshold with the teachings of Axmon’s for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58).
As to claim 7, Axmon discloses, wherein the electronic processor is further configured to modify the spectrum signature by reducing the transmit frequency when the channel type is co-channel (the processor reduces TX power (reducing the transmit frequency) when interference is caused by users on the ground using the same carrier frequency as the A2G link, [145]-[146], [152], [162]).; and an airborne receiver (the airplane, figure 1, [77]).
However, Axmon does not explicitly disclose, “reducing the transmit frequency below a mask threshold of the receiver when the channel type is adjacent-channel”.
Copley discloses in Figure 10, and associated text that, “a signal is reduced to below a threshold 1022 above a mask 1002 (Fig. 10, mask threshold 1002) to estimate adjacent channel interference (col. 7, lines 30-44, col. 8, lines 52-58). 
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of a mask threshold with the teachings of Axmon’s for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58).
As to claim 8, Axmon does not explicitly disclose, “wherein the mask threshold is less restrictive than a noise threshold of the airborne receiver”.
Copley discloses in Figure 10, and associated text that, “the threshold 1022 is set to 13dB above mask threshold 1002 to maintain sensitivity and reject signals significantly corrupted by noise, where because signals below the threshold 1022 still contain noise, threshold 1022 would be restrictive than a noise threshold of the receiver, where a signal is fully or partially muted when interference or noise levels are too high (col. 7, lines 15-44; col. 8, line 59 – col. 9, line 15).
 Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of the mask threshold being less restrictive than a noise threshold with the teachings of Axmon’s for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58).
As to claim 9, Axmon does not explicitly disclose, “wherein the mask threshold is based on a frequency selectivity and a linearity of the airborne receiver”.
Copley discloses in Figure 10, and associated text that, “the noise threshold 1022 is based on frequency sensitivity and linearity of the receiver” (col. 3, lines 40-45; col. 5, lines 8-25, col. 6, lines 19-40, col. 7, lines 30-54).
 Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of the mask threshold being based on the frequency sensitivity and linearity of the receiver with the teachings of Axmon’s for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58).
As to claim 10, Axmon does not explicitly disclose, “wherein the mask threshold is a function of a maximum tolerable interference with respect to a transmit frequency for the airborne receiver”.
Copley discloses in Figure 10, and associated text that, “the noise threshold 1022 is based on a maximum peak frequency deviation (tolerable interference) with respect to a frequency of a received signal” (col. 7, lines 15-44).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of the mask threshold being a function of max tolerable interference with respect to a transmit frequency for the receiver with the teachings of Axmon’s for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58).
As to claim 11, Axmon does not explicitly disclose, “wherein the electronic processor is further configured to modify the spectrum signature by reducing the transmit frequency to complement the mask threshold”.
Copley discloses in Figure 10, and associated text that, “a signal is reduced to below threshold 1022, which is set to 13dB above mask 1002 (complement) to eliminate adjacent channel interference” (col. 7, lines 30-44, col. 8, lines 52-58).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Copley’s teachings of reducing the transmit frequency to complement the mask threshold with the teachings of Axmon’s for the purpose of providing the advantages of measuring channel quality for selecting the best diversity path for better diversity selection performance under co-channel or adjacent channel interference conditions (Copley, col. 8, lines 52-58).
Claims 16-18 correspond to the method claims of claims 5-7; therefore, they are rejected under the same rationale as in claims 5-7 shown above.
Claim 5, 12-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon as applied to claim 1 above, and further in view of Weisman  et al. US 2016/0087658 A1.
As to claim 5, Axmon discloses, wherein the electronic processor is further configured to modify the spectrum signature based on the channel type (Figures 1-3, and associated text, the processor determines whether the carrier frequency is re-used by users on the ground (the channel type determined), [144]-[145]); wherein the channel type is one selected from a group consisting of co-channel and adjacent-channel (the transmit resources are modified based on interference due to users on the ground using the same carrier frequency (co-channel) as the A2G link, which is used by the ground station and the airplane, [144]-[146]).
However, Axmon does not explicitly disclose, “compare the receive frequency and the transmit frequency to determine a channel type; and wherein the channel type is one selected from a group consisting of co-channel and adjacent-channel”.
Weisman discloses in Figures 3-7 and associated text that, “determining a difference between a transmit signal and a received signal to determine a type of interference including the interference with the frequency band used to receive signals (co-channel) and adjacent channel interference (Figure 4, [44], [46], [49]-[50]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Weisman’s teachings of comparison of frequency to determine the channel type consistent with co-channel and adjacent channel with the teachings of Axmon’s, for the purpose of providing the advantages of further improving efficiency by providing a large amount of noise reduction by comparing transmit signals and receive signals (Weisman, [51]). 
As to claim 12, Axmon does not explicitly disclose, “wherein the electronic processor is further configured to modify the spectrum signature by translating a center frequency of the transmit frequency when the channel type is co-channel”.
Weisman discloses in Figures 2-7 and associated text that, “a center frequency corresponding to transmit channel is adjusted using variable bandpass filter centered I the middle of the transmit frequency range to avoid co-channel interference” (Figure 2, [22]-[24]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Weisman’s teachings of translating a center frequency of the transmit frequency when the channel type is co-channel with the teachings of Axmon’s, for the purpose of providing the advantages of making dynamic frequency adjustments to avoid interferences (Weisman, [51]).
As to claim 13, Axmon does not explicitly disclose, “wherein the electronic processor is further configured to modify the spectrum signature by reducing a bandwidth of the transmit frequency when the channel type is adjacent-channel”.
Weisman discloses in Figures 3-7 and associated text that, “a bandwidth of the transmitter is adjustable to avoid adjacent channel interference” ([59]-[61]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Weisman’s teachings of adjusting a bandwidth of the transmit frequency when the channel type is adjacent channel with the teachings of Axmon’s, for the purpose of providing the advantages of making dynamic frequency adjustments to avoid interferences (Weisman, ([59]-[61]).
Claims 16, 19-20 correspond to the method claims of claims 5, 12-13; therefore, they are rejected under the same rationale as in claims 5, 12-13 shown above.
The prior art cited in this Office action are: Axmon et al. US 2019/0260462 A1; Huntress US 2002/0067661 A1; Copley US patent # 5,367,539;  Weisman  et al. US 2016/0087658 A1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-canter/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649